
	
		IV
		111th CONGRESS
		2d Session
		H. CON. RES. 287
		IN THE HOUSE OF REPRESENTATIVES
		
			June 14, 2010
			Mr. Boehner (for
			 himself, Mr. Kline of Minnesota,
			 Mr. Luetkemeyer,
			 Mr. Lee of New York,
			 Mr. Jones,
			 Mr. King of Iowa,
			 Ms. Ros-Lehtinen,
			 Mr. Rooney,
			 Mrs. Myrick,
			 Mr. Coble,
			 Mr. Guthrie,
			 Mr. Sullivan,
			 Mr. Posey,
			 Mr. Latham,
			 Mr. Terry,
			 Mr. Roe of Tennessee,
			 Mr. Akin, Mr. Conaway, Mr.
			 Herger, Mr. Wilson of South
			 Carolina, Mr. Olson,
			 Mr. McHenry,
			 Mr. Paulsen,
			 Mr. Rogers of Michigan,
			 Mr. Brown of South Carolina, and
			 Mr. Barton of Texas) submitted the
			 following concurrent resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		CONCURRENT RESOLUTION
		Recognizing Associated Builders and
		  Contractors on the occasion of the 60th anniversary of its founding and for the
		  many vital contributions merit shop commercial, industrial, and infrastructure
		  construction contractors make to the quality of life of the people of the
		  United States.
	
	
		Whereas founded in 1950, Associated Builders and
			 Contractors is recognized as the leader of the merit shop construction industry
			 and one of the oldest organizations representing the construction industry in
			 the United States;
		Whereas Associated Builders and Contractors is a national
			 association with 77 chapters representing 25,000 merit shop construction and
			 construction-related firms with 2,000,000 employees;
		Whereas the mission of Associated Builders and Contractors
			 is the advancement of the merit shop construction philosophy, which encourages
			 open competition and a free-enterprise approach that awards construction
			 contracts based solely on merit, regardless of labor affiliation;
		Whereas Associated Builders and Contractors represents the
			 profession responsible for the construction of commercial, industrial, and
			 infrastructure projects such as schools, hospitals, office buildings, sports
			 venues, factories, energy production plants, water systems, waste disposal and
			 treatment facilities, roads, bridges, and other public and private facilities
			 that are the foundation on which the economy of the United States stands and
			 grows;
		Whereas Associated Builders and Contractors’ activities
			 include government representation, legal advocacy, communications, education
			 and training, construction safety programs, technology, recognition through
			 national and chapter awards programs, employee benefits, and business
			 development; and
		Whereas members of Associated Builders and Contractors set
			 the industry standard for producing cost-effective, high-quality construction
			 by highly trained workers that benefit the general public: Now, therefore, be
			 it
		
	
		That Congress—
			(1)recognizes the 60th anniversary of
			 Associated Builders and Contractors;
			(2)encourages
			 Associated Builders and Contractors to continue its 60-year commitment to
			 representing the merit shop construction industry; and
			(3)directs the Clerk
			 of the House of Representatives to make available enrolled copies of this
			 resolution to Associated Builders and Contractors for appropriate
			 display.
			
